 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TYLT, INC.,                                   CASE NO. C19-0646JLR

11                               Plaintiff,               ORDER DISMISSING CASE
                   v.
12
            WIRELESS ADVOCATES, LLC, et
13
            al.,
14
                                 Defendants.
15
            On March 18, 2020, the court issued a show cause order demanding that Plaintiff
16
     Tylt, Inc. (“Tylt”) “show cause why this case should not be dismissed for lack of subject
17
     matter jurisdiction.” (3/18/20 Order (Dkt. # 35) at 3.) The court warned Tylt that failure
18
     to respond and show cause within seven days of the date of the court’s order would result
19
     in dismissal of this case without prejudice. (See id.) Tylt did not respond to the court’s
20
     order within seven days. (See generally Dkt.)
21
     //
22


     ORDER - 1
 1          Although Tylt’s failure to respond to the court’s order provides sufficient grounds

 2   to dismiss this case without prejudice, Defendants Car Toys, Inc. (“Car Toys”) and

 3   Wireless Advocates, LLC (“Wireless Advocates”) (collectively, “Defendants”) submitted

 4   evidence that the court lacks subject matter jurisdiction over this case. Tylt alleges that

 5   the court has diversity jurisdiction over this action. (See Compl. (Dkt. # 1) ¶ 4.) Federal

 6   diversity jurisdiction requires complete diversity of citizenship between the parties, such

 7   that no plaintiff is a citizen of the same state as any defendant. See Morris v. Princess

 8   Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Defendants filed an amended

 9   corporate disclosure statement indicating that one of Wireless Advocates’ members, Jeff

10   Pirtle, is a citizen of the state of California. (See Corp. Disc. (Dkt. # 36) at 1-2.) Tylt’s

11   principal place of business is California. (See Compl. ¶ 1.) For purposes of diversity

12   jurisdiction, a corporation is a citizen of the state in which it is incorporated and the state

13   where it has its principal place of business, 28 U.S.C. § 1332(c)(1), and a limited liability

14   company is “a citizen of every state of which its owners/members are citizens,” Johnson

15   v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, Tylt

16   and Wireless Advocates are both citizens of California, which means the court lacks

17   diversity jurisdiction over this case. Accordingly, the court DISMISSES this case with

18   prejudice.

19          Dated this 27th day of March, 2020.

20

21
                                                        A
                                                        JAMES L. ROBART
22                                                      United States District Judge



     ORDER - 2
